DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 8 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: original independent claim 1 required that the injection step occur before the attaching step. Claim 8 requires attaching before injecting. 

The species are independent or distinct because they are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reason(s) apply: 
(a) the inventions require a different field of search (for example searching electronic resources, or employing different search queries); 
(b) the prior art applicable to one invention would not likely be applicable to another invention;
(c) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a). 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 8 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Davenport (US 2006/0225186), hereinafter Davenport, in view of Baghdadi (US 2017/0267845), hereinafter Baghdadi.
Regarding claim 1, Davenport teaches making an ergonomic sock by attaching a polymer template comprising polymer inserts (sole exterior 30 of the sole component 14 is fabricated from a silicone mixture polymer, and material inserts 64 are made of silicone mixture to increase damping, [0041], Figs. 1-4d) to the outer sole of a knitted foot garment (the sole 
Davenport does not explicitly disclose the method of making the inserts.
However, Baghdadi teaches a sole component 14 made of foam with an insert 36 in a first portion 26 ([0029], Fig. 2), wherein the foam preform is made by softening the pre-foam composition by heating, foaming the composition by forcing gas into a polymer mixture and agitating the mixture, and compression molding the foam preform, heating the polymer mixture prior to forcing gas into the mixture (the foam preform is made by softening the pre-foam composition by heating before foaming the composition [0080]), and 
cooling the gas infused polymer mixture after the polymer template is applied to a knitted foot garment to trap gas bubbles within the mixture (the foam composition must be cooled below the softening temperature in order to make the final insert wearable/functional, [0080]) ([0079]-[0080]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the method of making the foam insert disclosed by Baghdadi for making the polymer inserts for the sole component as disclosed by Davenport since it has been held that use of known technique to improve similar devices (methods, or products) in the same way only takes routine skill in the art. See MPEP 2143(I)(C). A person having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to have a foam insert with improved physical properties including one or more of an enhanced energy return, and enhanced split tear, a decreased specific density, or a combination thereof, as suggested by Baghdadi ([0029]).
Regarding claim 3, the combination of Davenport and Baghdadi teaches all the limitations of claims 1 and 2, and Davenport further teaches wherein said attaching step includes attaching the template to the toe, ball, arch and heel portions of the knitted foot garment (the sole component 14 covers the entirety of the bottom surface of the sock component 12, [0023]-[0024], Figs. 1, 1a, 1b, and 3).


Response to Arguments
Applicant's arguments filed 5/20/21 have been fully considered but they are not persuasive. Contrary to the applicant’s assertion, Davenport clearly discloses a silicone mixture as detailed above.  The applicant asserts that “neither reference discloses configuring polymer templates to match the contours of the toe, ball, arch and heal portions of a knitted foot garment and then injecting the templates with the silicone mixture.”  This is not persuasive because 1) as it’s a conclusory statement and 2) the applicant is referred to the examiner’s analysis of claim 3 above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038.  The examiner can normally be reached on Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748